DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                         BARBARA MAZZOLA,
                             Appellant,

                                    v.

                         EDWARD MAZZOLA,
                             Appellee.

                              No. 4D18-784

                          [February 28, 2019]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Roger B. Colton, Senior Judge; L.T. Case No. 50-2005-
DR-005039-XXXX-MB.

    Deanna V. Shuler of Deanna V. Shuler, P.A., Palm Beach Gardens,
and Kathryn M. Beamer of Kathryn M. Beamer, P.A., North Palm Beach,
for appellant.

  Peggy Rowe-Linn of Peggy Rowe-Linn, P.A., West Palm Beach, and
James D. Tittle of Tittle, Kairalla & Logan, P.A., West Palm Beach, for
appellee.

PER CURIAM.

   Affirmed.

MAY, CIKLIN and KLINGENSMITH, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.